                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

    ERICA M. SMITH,

                      Plaintiff,                              8:18-CV-240

    vs.
                                                      MEMORANDUM AND ORDER
    ANDREW M.     SAUL,1   Commissioner
    of the Social Security Administration,

                      Defendant.


          Erica Smith appeals from the denials, initially and upon reconsideration,
of her applications for disability insurance benefits under Title II of the Social
Security Act, 42 U.S.C. §§ 401 et seq., and supplemental social security income
benefits under Title XVI of the Act, 42 U.S.C. § 1381 et seq. The Court has
considered the parties' filings and the administrative record and reverses the
Commissioner's decision.
                               PROCEDURAL HISTORY
          In February 2015, Smith applied for disability insurance benefits under
Title II and supplemental security income benefits under Title XVI. T201-02.
Both claims were denied initially and on reconsideration. T1-6. Following a
hearing, the administrative law judge (ALJ) found that Smith was not disabled
as defined under 42 U.S.C. §§ 223(d) or 1614(a)(3)(A), and therefore, not
entitled to benefits under the Social Security Act. T19-21. The Appeals Council
of the Social Security Administration denied Smith's request for review of the
ALJ's decision. T11. Accordingly, Smith's complaint seeks review of the ALJ's


1   Andrew M. Saul is now the Commissioner of Social Security and will be automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d).
decision as the final decision of the Commissioner under 42 U.S.C. § 405(g).
Filing 1.
                               FACTUAL BACKGROUND
                          I. MEDICAL AND WORK HISTORY
         From 2000 until February 2015, Smith held various administrative
positions with the Federal Reserve and First National Bank. T52-56; T220. In
early 2014, however, Smith began having issues with her back. So, on March
18, 2014, Smith underwent lumbar fusion surgery. T40-50; T56-60; T304;
T316. Although this procedure went well, Smith had problems with her
surgical incision healing. In particular, Smith developed a tissue ulceration
and experienced a severe infection around her incision area. T349; 424. These
healing issues required additional surgeries to sterilize, irrigate, and close
Smith's lumbar incision. T356-57; 360.
         But by early September 2014, Smith appeared to be on the mend: her
surgical incision had finally healed and she was able to return to work with
"minimal restrictions."2 See TR 461-62. At this time, Smith's surgeon, Dr. Ric
Jensen, noted that Smith was "progressing well" and "her pre-operative back
pain has improved significantly . . . ." See T461. Dr. Jensen also found that
Smith had "no focal radicular leg symptoms" and "[h]er lower extremity
neurological examination is normal at this juncture." T461.
         Unfortunately, Smith's relief was temporary. A few weeks later, Smith
began experiencing severe pain, numbness, and tingling in her hand and wrist.
T463, 468-70, 585. Smith had previously been diagnosed with bilateral carpal
tunnel, ulnar neuritis, and De Quervain's syndrome, which each contributed
to these problems. T424-27; 439-40. Then, in late September 2014, Smith also


2   The Court notes that while she was healing, Smith claims that she was unable to work full-
time. T57-58.

                                               2
began complaining of post-surgery back pain. A follow-up CT scan showed
"peripherally calcified soft tissue protrusion into the central canal at L5-S1
producing mild central canal narrowing” and [m]ild left foraminal narrowing"
at the L4-L5 and L5-S1 levels, and an EMG study showed likely "acute on
chronic S1 radiculopathy on the left." T405-06; T386.
      Together, these problems made it difficult for Smith to sit or stand for
long periods of time. And Smith also noted that it was not easy for her to type
and write for customers, and she needed more time each day to "lie down
because of the pain." T248; see also T57. Given these health issues, on February
6, 2015, Smith stopped working and applied for Social Security benefits. T228.
      On February 9, 2015, Smith was also diagnosed with fibromyalgia. See
T513-15. At this point, her primary care physician, Dr. Joseph Shehan, M.D.,
suspected that Smith might also have some sort of connective tissue disease,
although that diagnosis was not proven. See T513. And on April 13, 2015,
Smith was evaluated by Dr. Shehan after she complained of continued
"weakness and numbness" in her lower extremities. T542. At this time, Dr.
Shehan also noted that Smith had experienced "neuropathy in the past." T542.
      Over the next several months, Smith's leg pain continued. Specifically,
Smith's medical records indicate that she was experiencing "severe pain
involving her right lower leg to the point where she can barely walk" and her
left knee was buckling frequently. T563. Given her persistent pain issues, Dr.
Shehan, recommended that Smith receive a second opinion. T579.
      So, on May 2, 2016, Smith was seen by Dr. Harry Klein, M.D., a board
certified rheumatologist. T670. During this visit, Dr. Klein noted tenderness,
swelling, and tender points as a result of Smith's fibromyalgia in her
extremities. T670. Dr. Klein concluded that he "cannot definitively give a
diagnosis of an autoimmune condition" but opined that Smith "may have an


                                       3
undifferentiated [connective tissue disease] that has not differentiated." T672.
As a result, Dr. Klein noted that Smith may require further monitoring. T672.
      But Smith's symptoms did not improve. And by March 2017, Smith had
experienced "2-3 weeks of severe numbness in the lower extremities to the
point where she can barely stand." T701. Because of this numbness, Smith
reported using a walker for ambulation. T701. Smith also noted that she had
"severe pain involving the back shooting down." T701. So, Smith underwent an
EMG, nerve condition velocity, and an MRI scan. That MRI revealed "mild
dehydration of the T11-12 disc with a small posterior central disc protrusion"
but also revealed "no central canal or neural foraminal stenosis." T699.
                      II. ADMINISTRATIVE HEARING
      At the time of the administrative hearing in April 21, 2017, Smith
generally testified consistent with her medical records. T64. More specifically,
Smith said that in the years after her back surgery, she was forced to recline
for four to six hours a day to "relieve some of the pain from [her] lower half."
T62. Smith also testified that she was only able to sit or stand for 10 or 15
minutes at a time because her pain is a "constant eight at all times." T62-64.
Relatedly, Smith said that when she walked her legs would often go numb
causing her to trip and fall or, at the very least, requiring the use of a walker
to ambulate. T61-63. And not only did Smith have problems with her lower
extremities, she also had difficulties performing tasks with her hands as a
result of the pain and numbness she experienced in her fingers and wrists.
T57, 68.
      In addition to testimony from Smith, the ALJ heard testimony from a
vocational expert (VE). Specifically, the ALJ presented the VE, Ms.
Dedderman, with a hypothetical regarding whether an individual who was
limited to sedentary exertion but could perform no more than occasional


                                       4
balancing, stooping, kneeling, crouching, crawling, or climbing of ramps and
stairs, and could perform more than occasional fingering, feeling or handling
with the right dominant extremity, among other limitations, could perform any
jobs in significant numbers in the national economy. 81-83. The VE opined that
such a person could get work as a call out operator and surveillance system
monitor. T83.
      The ALJ then asked the VE a second hypothetical: whether in addition
to the limitations in hypothetical one, if an individual could not stand or sit for
more than ten minutes uninterrupted, could that person still work as a call out
operator or surveillance system monitor? T84. In response to that additional
condition, the VE opined that in her knowledge, experience, and training in
the field of vocational rehabilitation, such an individual would not be able to
perform any jobs in significant numbers in the national economy. T83-84.
      The ALJ then posed a third hypothetical: whether an individual with the
same limitations as hypothetical one, but who would also be absent three or
more times a month to manage the conditions, would be able to gain
meaningful employment. Similar to her response to hypothetical two, the VE
opined that an individual with that additional condition would not be able to
perform any jobs in significant numbers in the national economy. T83-84.
             III. SEQUENTIAL ANALYSIS AND ALJ FINDINGS
      Smith alleged that she has been disabled since February 1, 2015––the
date she was forced to quit working because of her pain issues. But the ALJ
found that Smith could gain meaningful employment. To determine whether a
claimant is entitled to disability benefits, the ALJ performs a five-step
sequential analysis. 20 C.F.R. § 404.1520(a)(4).




                                        5
                                   (A) STEP ONE
      At the first step, the claimant has the burden to establish that she has
not engaged in substantial gainful activity since his alleged disability onset
date. Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006); 20 C.F.R. §
404.1520(a)(4)(i). If the claimant has engaged in substantial gainful activity,
the claimant will be found not to be disabled; otherwise, the analysis proceeds
to step two. Gonzales, 465 F.3d at 894; 20 C.F.R. § 404.1520(a)(4)(i). In this
case, the ALJ found that Smith had not engaged in substantial gainful activity
since her alleged disability onset date of February 1, 2015. T24


                            (B) STEPS TWO AND THREE
      The ALJ then moved on to step two. At the second step, the claimant has
the burden to prove she has a "medically determinable physical or mental
impairment" or combination of impairments that is "severe[,]" 20 C.F.R. §
404.1520(a)(4)(ii), in that it "significantly limits [her] physical or mental ability
to perform basic work activities." Gonzales, 465 F.3d at 894; see also Kirby v.
Astrue, 500 F.3d 705, 707–08 (8th Cir. 2007). Next, "at the third step, [if] the
claimant shows that [her] impairment meets or equals a presumptively
disabling impairment listed in the regulations, the analysis stops and the
claimant is automatically found disabled and is entitled to benefits." Gonzales,
465 F.3d at 894; 20 C.F.R. § 404.1520(a)(4)(iii). Otherwise, the analysis
proceeds.
      The ALJ found that Smith has the following severe impairments:
degenerative disc disease of the lumbar spine, status post fusion and
debridement; fibromyalgia; diabetes mellitus with neuropathy; migraine
headaches; bilateral carpal tunnel syndrome and de Quervain's syndrome;
obesity; and obstructive sleep apnea/asthma. T25. But, the ALJ found that


                                         6
Smith's impairments, considered singly and in combination, did not meet or
medically equal a presumptively disabling listed impairment. T25-26.
      The ALJ explained, more specifically, that the medical evidence "does
not establish the requisite evidence of nerve root compression, spinal
arachnoiditis or lumbar spinal stenosis" required. T26. The ALJ also noted that
there is no evidence that Smith's back disorder resulted in the inability to
ambulate. T25. Nor was there evidence, the ALJ said, of "disorganization of
motor function in two extremities resulting in the extreme limitation in the
ability to stand up from a seated position, balance while standing or walking,
or use the upper extremities." T26. And finally, the ALJ noted that there was
no evidence that Smith's fibromyalgia medically equals a listing. T26.
Accordingly, the ALJ then proceeded to determining Smith's residual
functional capacity.
                       (C) RESIDUAL FUNCTIONAL CAPACITY
      Before moving to step four, the ALJ must determine the claimant's
residual functional capacity (RFC), which is then used at steps four and five.
20 C.F.R. §§ 404.1520(a)(4), 404.1250(e). "'Residual functional capacity' is
defined as 'the most [a claimant] can still do' despite the 'physical and mental
limitations that affect what [the claimant] can do in a work setting' and is
assessed based on all 'medically determinable impairments,' including those
not found to be 'severe.'" Gonzales, 465 F.3d at 894 n.3 (quoting 20 C.F.R. §§
404.1545 and 416.945).
      The ALJ first considers whether the claimant suffers from "medically
determinable impairment(s) that could reasonably be expected to produce [the
claimant's] symptoms." 20 C.F.R. § 404.1529(a) to (c)(1). A medically
determinable impairment must be demonstrated by medical signs or
laboratory evidence. 20 C.F.R. § 404.1529(b). If this step is satisfied, the ALJ


                                       7
then evaluates the intensity and persistence of the claimant's symptoms to
determine how they limit the claimant's ability to work. 20 C.F.R. §
404.1529(c)(1). This again requires the ALJ to review all available evidence,
including statements by the claimant, "objective medical evidence,"3 and "other
evidence."4 20 C.F.R. § 404.1529(c)(1) to (3). The ALJ then considers the
claimant's statements about the intensity, persistence, and limiting effects of
her symptoms, and evaluates them in relation to the objective medical evidence
and other evidence. § 404.1529(c)(4). Ultimately, symptoms will be determined
to diminish the claimant's capacity for basic work activities, and thus impact
the claimant's RFC, "to the extent that [the claimant's] alleged functional
limitations and restrictions due to symptoms . . . can reasonably be accepted
as consistent with the objective medical evidence and other evidence."
Id.; § 404.1529(d)(4).
         The ALJ found that although Smith's impairments could reasonably be
expected to produce her symptoms, Smith's statements "concerning the
intensity, persistence and limiting effects of these systems are not entirely
consistent with the medical evidence and other evidence in the record." T28. In
reaching this decision, the ALJ found, that the fact that Smith was released
with minimal work restrictions after her lumbar surgery and that a 2017 MRI
suggested no stenosis "undercuts both the claimant's testimony as well as the
opinion of her treating physician that she is unable to work on a full-time,
consistent basis." T31.




3   20 C.F.R. §§ 404.1529(c)(2) and 404.1528(b) and (c).
4   "Other evidence" includes information provided by the claimant, treating and non-treating
sources, and other persons. See 20 C.F.R. § 404.1529(a) (and sections referred to therein); see
also 20 C.F.R. § 404.1529(c)(3).

                                                8
       Instead, based on the opinions of the state agency's medical consultants,
the ALJ determined that Smith


       has the residual functional capacity to perform sedentary work as
       defined in 20 CFR 404.1567(a) and 416.967(a) except the claimant
       is able to occasionally balance, stoop, kneel, crouch, and crawl; is
       able to occasionally climb ramps and stairs; can never climb
       ladders, ropes, and scaffolds; never be exposed to hazards such as
       moving mechanical parts or unprotected heights; never engage in
       commercial driving; can occasionally be exposed to vibrations,
       temperature extremes, and atmospheric conditions such as dust,
       odors, gases or fumes; can occasionally push and pull, operate foot
       controls with the lower extremities; can occasionally finger, feel,
       and handle with the right upper extremity; and frequently finger,
       feel, and handle with the left upper extremity.


T27.
                           (D) STEPS FOUR AND FIVE
       At step four, the claimant has the burden to prove that she lacks the RFC
to perform her past relevant work. Gonzales, 465 F.3d at 894; 20 C.F.R. §§
404.1520(a)(4)(v), 404.1250(f). If the claimant can still do her past relevant
work, she will be found to be not disabled, otherwise, the analysis proceeds to
step five. At step five, the burden shifts to the Commissioner to prove,
considering the claimant's RFC, age, education, and work experience, that
there are other jobs in the national economy that the claimant can perform.
Gonzales, 465 F.3d at 894; 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1520(g) .




                                        9
      Here, the ALJ determined Smith is unable to perform past relevant
work. T33. And at step five, the ALJ found that Smith could perform jobs that
existed in significant numbers in the national economy, based on the testimony
of the VE. T34. Specifically, the ALJ provided Smith could work as a call out
operator or a surveillance system monitor. T234. So, the ALJ found Smith was
not disabled, and denied her claims for benefits. T28.
                           STANDARD OF REVIEW
      The Court reviews a denial of benefits by the Commissioner to determine
whether the denial is supported by substantial evidence on the record as a
whole. Teague v. Astrue, 638 F.3d 611, 614 (8th Cir. 2011) (citing 42 U.S.C. §
405(g)). Substantial evidence is less than a preponderance but is enough that
a reasonable mind would find it adequate to support the conclusion. Id. The
Court must consider evidence that both supports and detracts from the ALJ's
decision, and will not reverse an administrative decision simply because some
evidence may support the opposite conclusion. Perkins v. Astrue, 648 F.3d 892,
897 (8th Cir. 2011). If, after reviewing the record, the Court finds it is possible
to draw two inconsistent positions from the evidence and one of those positions
represents the ALJ's findings, the Court must affirm the ALJ's decision. Id.
The Court reviews for substance over form: an arguable deficiency in opinion-
writing technique does not require the Court to set aside an administrative
finding when that deficiency had no bearing on the outcome. Buckner v. Astrue,
646 F.3d 549, 559 (8th Cir. 2011). And the Court defers to the ALJ's
determinations regarding the credibility of testimony, so long as they are
supported by good reasons and substantial evidence. Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011)




                                        10
                                  ANALYSIS
        1. SUBSTANTIAL EVIDENCE DOES NOT SUPPORT THE DECISION.
      Smith argues that the ALJ's decision is not supported by substantial
evidence. Filing 12-1 at 11. Specifically, Smith contends that the ALJ erred in
evaluating Smith's residual functional capacity because the ALJ did not
provide good reasons for the weight (or lack thereof) given to Smith's treating
physician. Filing 12-1 at 11. "Because a claimant's [residual functional
capacity] is a medical question, an ALJ's assessment of it must be supported
by some medical evidence of the claimant's ability to function in the
workplace." Mabry v. Colvin, 815 F.3d 386, 390 (8th Cir. 2015). An ALJ is
required to give controlling weight to the opinions of treating doctors when
"well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence." 20
C.F.R. § 404.1527(c)(2); Toland v. Colvin, 761 F.3d 931, 935 (8th Cir. 2014).
      Here Smith argues, and the Court agrees, that the ALJ erred by not
giving controlling weight to the opinion of Smith's treating physician, Dr.
Joseph F. Shehan, M.D. T32; filing 12-1 at 11. In doing so, the ALJ concluded
that although Smith's medically determinable impairments could reasonably
be expected to produce the symptoms Smith described, the intensity,
persistence, and limiting effects of the symptoms were "not entirely consistent
with the medical evidence and other evidence in the record." T28. Based on
that conclusion, the ALJ ignored, or at the very least minimized, Dr. Shehan's
statement that he "believe[s] it would be difficult for [Smith] to work and [sic]
8-hour work day, 5 days a week . . . ." and that Smith would likely miss "3 or
more days per month" when the ALJ made his determination on Smith's
residual functional capacity. T697.




                                       11
         In justifying why Dr. Shehan's statement should be discredited, the ALJ
primarily focused on three pieces of evidence: (1) the opinion of the state agency
medical consultants, (2) the fact that Smith was, at least initially, progressing
well and was able to return to work with "minimal work restrictions," and (3)
Smith's most recent MRI results—which revealed "no stenosis." T30-33. But
there are several problems with the ALJ's reliance on that evidence to discredit
the opinion of Smith's treating physician. T697.
         To begin, the ALJ gave too much weight to the opinions of the
nontreating, nonexamining state medical consultants. See Shontos v.
Barnhart, 328 F.3d 418, 427 (8th Cir. 2003). Based on the testimony of the
state medical consultants, the ALJ determined that Smith could, among other
things, lift 10 pounds occasionally and less than 10 pounds frequently, stand
and/or walk for two hours in an eight-hour workday; sit for six hours in an
eight-hour work day, and can occasionally push and pull, operate foot controls
with the lower extremities, occasionally finger, feel, and handle with the right
upper extremity, and frequently finger, feel, and handle with the left upper
extremity. T27, T32.
         But the medical consultants only reviewed Smith's medical records
through July 2015. T32. That means nearly two years of medical evidence were
not considered by the sources that the ALJ primarily relied on.5 For example,
the state medical consultants did not consider Smith's January 2016 visit to
the rheumatologist, Dr. Klein. T670. And during that visit, Dr. Klein opined
that Smith "may have an undifferentiated [connective tissue disease] that has


5   The Court notes that the ALJ did find that Smith had additional functional limitations
regarding her upper extremities. T33. But as discussed in more detail below, an ALJ may not
draw his own inferences about Smith's functional ability from the medical reports. Combs v.
Berryhill, 878 F.3d 642, 645-46 (8th Cir. 2017).

                                             12
not differentiated." T672. Nor did the consultants take into consideration the
severe pain and numbness issues that Smith began experiencing in November
2015. T563. Or that by March 2017, Smith had experienced "2-3 weeks of
severe numbness in the lower extremities to the point where she can barely
stand." T701. And if they had, the medical consultants would have been aware
that Smith's medical records reflect that she was required to use a walker for
ambulation, and that Smith had "severe pain involving the back shooting
down." T701.
      The medical consultants also were not able to consider the evidence in
the record that given Smith's persistent pain issues, Smith was required to
undergo an EMG, nerve condition velocity, and an MRI scan. T701. Based on
this evidence, it's difficult to imagine a scenario where the medical consultants,
who did not even have Smith's complete medical record, should be given more
weight than Smith's treating physician––who made his determination of
Smith's functional capacity based on Smith's entire medical history, and
personally examined and treated Smith. Vossen v. Astrue, 612 F.3d 1011, 1016
(8th Cir. 2010); Shontos, 328 F.3d at 427.
      Second, the ALJ placed improper weight on Dr. Jensen's September 9,
2014 status update indicating that Smith was "progressing well" and that she
could return to work with "minimal work restrictions." T461; T33. As the
Eighth Circuit has made clear, a comment in a medical record that a claimant
was doing well for the purposes of treatment "has no necessary relation to a
claimant’s ability to work or to [his] work-related functional capacity." Nowling
v. Colvin, 813 F.3d 1110, 1123 (8th Cir. 2016); see also Hutsell v. Massanari,
259 F.3d 707, 713 (8th Cir. 2001). And even if it did, the record evidence
demonstrates that after this observation, a subsequent CT scan showed
"peripherally calcified soft tissue protrusion into the central canal at L5-S1


                                       13
producing mild central canal narrowing" and "mild left foraminal narrowing"
at the L4-L5 and L5-S1 levels and an EMG study showed likely "acute on
chronic S1 radiculopathy on the left." TR 405-06. Smith's medical records also
evince multiple instances, as discussed in the paragraph above, where Smith
sought treatment for pain and numbness in the years following Dr. Jensen's
report. T699. Simply put, the mere fact that nearly three years before Dr.
Shehan issued his treating source statement, and months before Smith's
alleged onset date, one of Smith's medical records reflect that she was
"progressing well" and could return to work with "minimal restrictions," fails
to satisfy the regulations' "require[ment] that the ALJ 'always give good
reasons' for the weight afforded to a treating physician's evaluation." Id.
(quoting Reed v. Barnhart, 399 F.3d 917, 921 (8th Cir. 2005); see also 20 C.F.R.
§ 404.1527(d)(2)).
      Finally, the ALJ determined that based on Smith's March 23, 2017,
MRI––which showed no stenosis or significant lumbar changes, T699––
Smith's symptoms were not, and could not, be consistent with the medical
records. But an ALJ may not draw his own inferences about Smith's functional
ability from the medical reports. Combs, 878 F.3d at 645-46; see also Shontos,
328 F.3d at 427; Lund v. Weinberger, 520 F.2d 782, 785 (8th Cir. 1975). And
there is nothing in the record to suggest that any medical source or treating
physician read that MRI as being inconsistent with the severity or intensity of
Smith's symptoms.
      So, in sum, the Court finds that the ALJ did not have an adequate reason
to discount the opinion of Smith's treating physician, Dr. Shehan. See Nowling,
813 F.3d at 1123. That opinion should have been afforded the same, if not
greater weight, than those of the nontreating, nonexamining consultants.
Vossen, 612 F.3d at 1016; Shontos, 328 F.3d at 427. On remand, the ALJ should


                                      14
reconsider the weight given to Smith's treating physician when evaluating
Smith's residual functional capacity. See Vossen, 612 F.3d at 1016.

                            2. VOCATIONAL EXPERT

      Smith also takes issue with the ALJ's reliance on the VE's claim that a
surveillance system monitor has approximately 5,000 positions available
nationwide. Filing 12-1 at 8. According to Smith, many of the 5,000 monitoring
positions available are actually more demanding than the VE recognized.
T292. Specifically, Smith alleges that many of those positions now require
longer training, higher aptitudes, and greater physical demands. T292.
Because of this contention, Smith's counsel asked to submit written
interrogatories to inquire into the number of jobs available in the national
economy for the surveillance system monitor positions. T292. The ALJ,
however, denied the request of counsel to further examine the VE through
written interrogatories.
      But as the Supreme Court recently made clear, the ALJ's refusal of a
request for additional data is not categorically inadequate. Biestek v. Berryhill,
139 S. Ct. 1148 (2019). In some cases, "the refusal to disclose data, considered
along with other shortcomings, will undercut an expert's credibility and
prevent a court from finding that a reasonable mind could accept the expert's
testimony." Id. But in other cases, the refusal will not. Id. That means "[t]he
inquiry, as is usually true in determining the substantiality of evidence, is
case-by-case." So, on remand, the ALJ should reconsider Smith's request for




                                       15
additional interrogatories taking "into account all features of the vocational
expert's testimony, as well as the rest of the administrative record." Id.

                                 3. APPOINTMENTS CLAUSE.

         Smith raises for the first time on appeal a claim that the ALJ was an
inferior officer who, pursuant to Lucia v. SEC, 138 S. Ct. 2044 (2018), required
appointment by the President, Courts of Law, or the Commissioner.6
Consistent with Lucia, Smith asks that this matter be remanded and that a
different ALJ be assigned to determine his claim for benefits.7 In response, the
Commissioner does not dispute (but also does not concede) that Social Security
ALJs are inferior officers as opposed to agency employees. Filing 16 at 11.
Instead, the Commissioner argues that Smith waived any claim pursuant to
the Appointments Clause by not timely raising the issue at the hearing before
the ALJ or to the Appeals Council. Filing 16 at 11.
         Appointments Clause challenges are deemed to be "in the category of
nonjurisdictional structural constitutional objections that could be considered
on appeal whether or not they were ruled upon below." Freytag v. C.I.R., 501



6   The Appointments Clause provides, in pertinent part, the President "shall nominate, and
by and with the Advice and Consent of the Senate, shall appoint Ambassadors, other public
Ministers and Consuls, Judges of the supreme Court, and all other Officers of the United
States, whose Appointments are not herein otherwise provided for, and which shall be
established by Law: but the Congress may by Law vest the Appointment of such inferior
Officers, as they think proper, in the President alone, in the Courts of Law, or in the Heads
of Departments." U.S. Const. Art. II § 2, cl. 2.

7   In Lucia, the matter was remanded for a new hearing before a different fact-finder. "To cure
the constitutional error, another ALJ (or the Commission itself) must hold the new hearing
to which Lucia is entitled." Lucia, 138 S. Ct. at 2055.

                                               16
U.S. 868, 879-80 (1991). On remand, Smith may raise a challenge to the ALJ's
appointment if she so elects. It will be up to the Commissioner whether to have
the previous ALJ preside, or whether it would be prudent to assign a different
ALJ and avoid any later challenge that may arise pursuant to Lucia.


                                 CONCLUSION
      There is not substantial evidence on the record as a whole supporting the
ALJ's denial of benefits. This matter must be remanded for reconsideration
consistent with this Memorandum and Order.


      IT IS ORDERED:

      1.    The   Clerk    of   the   Court    is   directed   to   substitute
            Commissioner of Social Security Andrew M. Saul as the
            defendant.


      2.    Smith's motion for reversal of the Commissioner's final
            decision (filing 12) is granted.


      3.    The Commissioner's motion to affirm the Commissioner's
            final decision (filing 15) is denied.


      4.    The Commissioner's decision is reversed.


      5.    This matter is remanded to the Commissioner pursuant to
            sentence four of 42 U.S.C. § 405(g) for further consideration
            consistent with this Court's Memorandum and Order.


      6.    A separate judgment will be entered.

                                        17
Dated this 5th day of July, 2019.

                                     BY THE COURT:



                                     John M. Gerrard
                                     Chief United States District Judge




                                18
